Citation Nr: 1645377	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  11-14 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a disability manifested by blurred vision, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Marines from April 1989 to August 1992, including service in Southwest Asia, and his decorations include the Combat Action Ribbon.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the RO that, in pertinent part, reconsidered a previously denied claim and confirmed the denial of service connection for myopia.  The Veteran timely appealed.

In May 2014, the Veteran testified during a hearing before the undersigned at the RO.  In November 2014, the Board remanded the matter for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In February 2016, the RO granted service connection for tinnitus, and assigned an initial 10 percent evaluation, effective September 30, 2008.  As the record, to date, reflects no disagreement with either the initial rating or the effective date assigned, it appears that the RO's grant of service connection has resolved that matter, and it is no longer before the Board.

Consistent with the Veteran's assertions and the record, the Board has recharacterized the appeal as encompassing the issue on the title page.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations (SWA) during the Persian Gulf War.

2.  The Veteran does not have an undiagnosed illness, characterized by blurred vision; and currently diagnosed myopia is a refractive error, and is not otherwise related to a disease or injury during active service-to include service in SWA.


CONCLUSION OF LAW

A disability manifested by blurred vision, to include as a disability due to undiagnosed illness, was not incurred or aggravated in service; and myopia is not a disease or injury within the meaning of the law providing compensation, and was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a November 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible. The RO or VA's Appeals Management Center (AMC) has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the undersigned clarified the issue, explained the concept of service connection, and helped to identify any pertinent evidence that was outstanding that might substantiate the claim.  The case was thereafter remanded for additional development, including examination.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, organic diseases of the nervous system are considered chronic under section 3.309.  See 38 U.S.C.A. § 1101. 

In this case, service connection may be granted for an organic disease of the nervous system when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  It is appropriate to consider an optic nerve disorder an organic disease of the nervous system and, therefore, a presumptive disability.  See, e.g., Fountain v. McDonald, 27 Vet. App. 258 (2015).  The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) therefore apply to an optic nerve disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Specific to Persian Gulf War service, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms-to include neurological signs or symptoms.  The chronic disability must have become manifest either during active military, naval, or air service in the Southwest Asia Theater of operations (SWA) during the Persian Gulf War, or to a degree of 10 percent or more disabling not later than December 31, 2016, and must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; see 76 Fed. Reg. 81,834 (Dec. 29, 2011) (interim final rule extending statutory period).  

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in SWA during the Persian Gulf War.  38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  In this case, the Veteran's DD Form 214 shows service in SWA, and confirms receipt of the Southwest Asia Service Medal.  This medal generally indicates service in the area and time period referenced under 38 C.F.R. § 3.317.

Here, the report of a January 2008 VA examination reflects a diagnosis of simple myopia of both eyes.  Because the January 2008 examiner attributed the Veteran's bilateral eye disability to a known clinical diagnosis, his myopia of both eyes cannot be considered an undiagnosed illness or a qualifying chronic disability for entitlement to service connection based on the Veteran's service in the Persian Gulf. 

As for service connection on a direct basis, the Veteran's enlistment examination in March 1989 reveals uncorrected distance vision for the right eye was 20/20; and uncorrected distance vision for the left eye was 20/30, corrected to 20/20.  Uncorrected near vision for each eye was 20/20.  His service treatment records show complaints of bilateral eye irritation and treatment for conjunctivitis in January 1990 and in March 1992.  The Veteran's separation examination in August 1992 reveals uncorrected distance vision for each eye was 20/20.  No disability of either eye was noted.

In February 2007, the Veteran reported being bitten in the eye by a centipede while serving in Hawaii.

During a January 2008 VA examination, the Veteran reported having blurred vision one-to-two times per week.  He reported that it took effort "to bring things into focus" both at distance and near.  He had no other visual complaints in January 2008.  His ocular history was negative for glaucoma, negative for laser, negative for surgery, and negative for trauma.  He underwent no ophthalmic treatments and was on no ophthalmic medications.  Examination revealed that the Veteran's uncorrected distance vision for the right eye was 20/40, corrected to 20/20; and uncorrected distance vision for the left eye was 20/50, corrected to 20/20.  Uncorrected near vision for each eye was 20/20.  Muscle function revealed no diplopia present.  Slit lamp examination of eyelids and lashes revealed findings of meibomian gland dysfunction in both eyes.  The examiner opined that visual field test results were abnormal because of the Veteran's delayed responses throughout the examination, and were not repeatable with confrontation visual field.

The January 2008 examiner diagnosed simple myopia of both eyes, causing blurred vision and correctable to 20/20 with spectacle correction; and opined that the condition was less than likely as not, which is less than 50/50 probability, caused by or a result of the Veteran's time in active service.  In support of the opinion, the January 2008 examiner reasoned by one can have an increase in myopia or nearsightedness when going through periods of extended near work over the course of many years; and that the Veteran never stated that he felt that extended near work during active service was the cause of his increase in nearsightedness.

VA records show an assessment of floppy eyelid syndrome of both eyes, which was asymptomatic, in August 2008; and that surgical intervention was not necessary.  Records show complaints of occasional dryness to eyes, and subsequent application of lubricating eyedrops.

In January 2009, the Veteran reported that he suffered a head injury while serving in Okinawa, Japan; and that he noticed a change in his vision.  

VA records, dated in October 2013, show improvement of the Veteran's blurred vision; and that the Veteran normally wore glasses.  A VA physician opined that the Veteran's blurred vision was likely secondary to hyperglycemia.

In May 2014, the Veteran testified that while doing an exercise in active service, he was running and lost his balance and fell, and that his "head directly struck the concrete."  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Moreover, his service treatment records show emergency care and treatment in Hawaii for complaints of headaches from head trauma and vomiting in May 1992.  The Veteran had complained of headaches, chills, and vomiting related to striking his forehead on the ground about a week ago.  Evaluation of the Veteran's eyes at the time revealed that extra ocular movements were intact.  The assessment then was viral syndrome.

The report of a February 2015 VA examination includes diagnoses of floppy eyelid syndrome, and diabetes mellitus without retinopathy in each eye.  The examiner noted that the Veteran had been diagnosed with diabetes mellitus since 2013.  Examination revealed that the Veteran's uncorrected distance vision for each eye was 20/70, corrected to 20/40 or better; and uncorrected near vision for each eye was 20/50, corrected to 20/40 or better.  Slit lamp examination findings were normal, and there were no visual field defects.

Following examination, the February 2015 examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In support of the opinion, the examiner reasoned that the Veteran has no eye condition secondary to time in active service.  The examiner explained that the Veteran's floppy eyelid syndrome is directly related to his morbid obesity, which is very common in obese patients; and that the Veteran has no eye condition secondary to his diabetes mellitus.   

In a January 2016 addendum, the same examiner again opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  Specifically, in regards to the head injury during active service, the examiner reasoned that there is no evidence to suggest that there is any visual disability that is causally or etiologically related to this event.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered. The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Under 38 C.F.R. § 3.303(c), congenital or developmental abnormalities, and refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits. As myopia is a refractive error, this condition is not a disease or injury for purposes of service connection.  See McNeely v. Principi, 3 Vet. App. 357, 364 (1992); Parker v. Derwinski, 1 Vet. App. 522 (1991). 

While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no evidence whatsoever that such occurred in this case. The January 2016 addendum specifically indicates that the Veteran has no eye condition secondary to his time in active service; and that there is no evidence to suggest that there is any visual disability that is causally or etiologically related to the in-service head injury.  In short, the evidence does not reflect aggravation or a superimposed disability.

The Board also finds both the January 2008 opinion and the April 2015 opinion to be persuasive in finding that the current myopia in both eyes and floppy eyelid syndrome were not caused by or a result of the Veteran's active service.  The VA examiners reviewed the medical history and provided a rationale.  The Board finds that the opinions in the examination reports are factually accurate, fully articulated, and contain sound reasoning. Therefore, the opinions are afforded significant probative value.  Nieves-Rodriguez, 22 Vet. App. at 304. 

While the Veteran is competent to report symptoms, he is not competent to provide an etiology opinion linking current myopia to active service, as this is beyond the capacity of a lay person to observe.  Moreover, even if he were competent to render a diagnosis and opinion, his opinion is outweighed by the January 2008 examiner's opinion that current myopia of both eyes is not related to disease or injury in active service.  The examiner's opinion is entitled to greater probative weight as the examiner reviewed the history, conducted an ocular examination, and provided an opinion that is supported by a rationale.  

In short, for the reasons and bases set forth above, the Board concludes that the evidence weighs against granting service connection for a disability manifested by blurred vision, to include myopia.  On this matter, the benefit-of-the-doubt 



	(CONTINUED ON NEXT PAGE)


rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a disability manifested by blurred vision, to include myopia, is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


